On Motion for Rehearing.
In our original opinion we stated with reference to the receiver's certificates issued that —
"Certificate No. 1 was issued on October 26, 1915, for the sum of $500. Certificates Nos. 2. and 3, for the sum of $500 each, were issued in favor of Harry Ford on the 25th day of November, 1915. Certificates Nos. 4 and 5, for the sum of $500 each, were issued on the 25th day of November, 1915, in favor of Mrs. Gay Ford. * * * " *Page 424 
Again we said:
"The appointment of the receiver and the issuance of and sale of the receiver's certificates before mentioned was upon ex parte application of Charles G. Mugler and A. T. Page, receiver, without notice to any of the interveners or other creditors, and without their consent."
Neither of the foregoing statements are literally correct.
Appellant Van Valkenburgh has filed his motion for rehearing, and therein says that the findings quoted are not literally correct, and has asked that the errors pointed out be corrected. In reviewing the facts we find that appellant's complaints are justified; we, therefore, in lieu of the first error pointed out, now find as follows:
The issuance of certificate No. 1, for the sum of $500, was authorized by the court on the 28th day of October, 1915, and was issued shortly thereafter to one E. E. Ritter, who thereafter sold the same to Mrs. Gay Ford. The issuance of certificates Nos. 2 to 5, inclusive, were authorized on the 25th of November, 1915, and were issued by the receiver to the parties and on the dates as follows: Certificates 2 and 3 to Harry Ford on the 13th day of December, 1915, and the 2d day of January, 1916, respectively; certificates 4 and 5 to Mrs. Gay Ford on the 28th day of January, 1916, and February 2, 1916, respectively.
The only error appearing in the second finding quoted is that by oversight or inadvertence we omitted to insert the word "respectively" after the word "receiver," appearing in the fourth line. The sentence quoted should have read as follows:
"The appointment of the receiver and the issuance of and sale of the receiver's certificates before mentioned was upon ex parte application of Charles G. Mugler and A. T. Page, receiver, respectively, without notice to any of the interveners or other creditors, and without their consent."
We have granted appellant's motion to the extent as above indicated, but in all other respects the motion is refused.